Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 13, and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPG-Pub 2010/0171905) in view of US 20140293192 A1 (Hatano; Kaoru).


    PNG
    media_image1.png
    722
    512
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    513
    746
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    718
    509
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    285
    351
    media_image4.png
    Greyscale

In regard to claim 1, Huang discloses a display panel (Fig 5), comprising a first array substrate (106) and a second array substrate (104) cell-assembled with each other, and a liquid crystal layer (108) between the first array substrate and the second array substrate (see Fig 5), [see paragraph 0019, “[t]he anodes 128 are composed of material with high reflectivity, such as aluminum, silver, gold, nickel, platinum or a combination thereof, so that the light generated from the light-emitting layer 130 can be reflected outward”; accordingly, the electrode 128 would inherently reflect all incident light regardless of the source of light, and would, thusly, reflect any ambient light inherently]; the color film pattern (202) and the electroluminescent layer (130) are staggered (in the thickness direction of the display, Fig 5). 

 In regard to claim 2, Huang (Fig 5) does not explicitly disclose that a color of the color film pattern (202) and a color of light emitted by the electroluminescent layer (130) located in a same sub-pixel unit with the color film pattern are same. However, Huang teaches an embodiment (Fig 3) including a color of a color film pattern (116) and a color of light emitted by an electroluminescent layer (130) located in a same sub-pixel unit with the color film pattern are the same (par 19).

In regard to claim 9, Huang discloses a display device (Fig 5), comprising the display panel according to claim 1.
In regard to claim 13, Huang discloses that the pixel electrode (114, Fig 5) is on a side of the color film pattern (202) adjacent to the liquid crystal layer (108).
In regard to claim 14, Huang discloses that a reflective surface of the reflective electrode (128) face a side where the first array substrate (106) is located (see Fig 4 and modification above).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPG-Pub 2010/0171905) in view of US 20140293192 A1 (Hatano; Kaoru) as applied to claims 1-2, 9, 13, and 14 above, in further view of Ikeda et al. (USPG-Pub 20180039117; hereafter “Ikeda”).
In regard to claim 10, Huang does not disclose a method for driving the display device, comprising: in a case where external light intensity detected is less than a first preset value, inputting a driving signal to the driving electrodes of the electroluminescent layer, and not driving the liquid crystal layer; in a case where the external light intensity detected is greater than the first preset value and less than a second preset value, inputting the driving signal to the driving electrodes of the electroluminescent layer and the liquid crystal layer; and in a case where the external light intensity detected is greater than the second preset value, inputting the 
Ikeda teaches a method for driving a display device (Fig 1 a, par 52), comprising: in a case where external light intensity is a low value, inputting a driving signal to driving electrodes of a electroluminescent layer (pars 90, 480, and 484), and not driving the liquid crystal layer (pars 54 and 90); in a case where the external light intensity is a middle value, inputting a driving signal to the driving electrodes of the electroluminescent layer and the liquid crystal layer (pars 54, 91,475, 478, 480, and 484); and in a case where the external light intensity is a high value, inputting the driving signal to the driving electrodes of the liquid crystal layer, and not driving the electroluminescent layer (pars 54, 89, 475, and 478). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to include a method for driving the display device, comprising: in a case where external light intensity detected is less than a first preset value, inputting a driving signal to the driving electrodes of the electroluminescent layer, and not driving the liquid crystal layer; in a case where the external light intensity detected is greater than the first preset value and less than a second preset value, inputting the driving signal to the driving electrodes of the electroluminescent layer and the liquid crystal layer; and in a case where the external light intensity detected is greater than the second preset value, inputting the driving signal to the driving electrodes of the liquid crystal layer, and not driving the electroluminescent layer as taught by Huang and Ikeda for the purpose of always ensuring visibility of the display regardless of how bright the surroundings while consuming as little electricity as possible.

Ikeda teaches display (Fig 21) including a first binding region (506) on the first array substrate (510) and a second binding region (406) on the second array substrate (351); wherein the first binding region (506) comprises a first signal transmission pin (519), and the first signal transmission pin is connected to a driving circuit on the first array substrate (pars 431 and 433); the second binding region (406) comprises a second signal transmission pin (419), and the second signal transmission pin is connected to a driving circuit on the second array substrate (pars 383 and 384); and the first binding region and the second binding region are located on different sides of the display device (see Fig 21). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to include a first binding region on the first array substrate and a second binding region on the second array substrate; wherein the first binding region comprises a first signal transmission pin, and the first signal transmission pin is connected to a driving circuit on the first array substrate; the second binding region comprises a second signal transmission pin, and the second signal transmission pin is connected to a driving circuit on the second array substrate; and the first binding region and the second binding region are located on different sides of the display .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPG-Pub 2010/0171905) in view of US 20140293192 A1 (Hatano; Kaoru) as applied to claims 1-2, 9, 13, and 14 above, and further in view of Nakada et al. (USPG-Pub 20170131594; hereafter “Nakada”).
In regard to claim 11, Huang does not disclose a first binding region and a second binding region on the first array substrate or the second array substrate; wherein the first binding region comprises a first signal transmission pin, and the first signal transmission pin is connected to a first driving circuit on the first array substrate; the second binding region comprises a second signal transmission pin, and the second signal transmission pin is connected to a second driving circuit on the second array substrate; and the first driving circuit on the first array substrate without the first binding region and the second binding region is connected to the first signal transmission pin via a conductive portion, or the second driving circuit on the second array substrate without the first binding region and the second binding region is connected to the second signal transmission pin via a conductive portion.
Nakada teaches a display (Figs 1 -5) including a first binding region (Fig 4) and a second binding region (Fig 4) on the first array substrate (652) or the second array substrate (452, Fig 4); wherein the first binding region (Fig 4) comprises a first signal transmission pin, and the first signal transmission pin (ACF) is connected to a first driving circuit on the first array substrate (par 165 and 166, Fig 4); the second binding region (Fig 4) comprises a second signal transmission pin (ACF), and the second signal transmission pin is connected to a second driving circuit on the second array substrate (via 624, Fig 5; as all power is connected to the display via 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fluang to include a first binding region and a second binding region on the first array substrate or the second array substrate; wherein the first binding region comprises a first signal transmission pin, and the first signal transmission pin is connected to a first driving circuit on the first array substrate; the second binding region comprises a second signal transmission pin, and the second signal transmission pin is connected to a second driving circuit on the second array substrate; and the second driving circuit on the second array substrate without the first binding region and the second binding region is connected to the second signal transmission pin via a conductive portion as taught by Nakada for the purpose of powering the display from binding areas near each other on a single substrate to avoid complications from connecting FPCs to multiple places across the display.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871